     Case 2:19-cv-01643-JAD-EJY Document 51 Filed 08/18/20 Page 1 of 2



 1   Jennifer L. Braster
     Nevada Bar No. 9982
 2   Andrew J. Sharples
     Nevada Bar No. 12866
 3   NAYLOR & BRASTER
     1050 Indigo Drive, Suite 200
 4   Las Vegas, Nevada 89145
     Telephone: (702) 420-7000
 5   Facsimile: (702) 420-7001
     jbraster@nblawnv.com
 6   asharples@nblawnv.com
 7
     SQUIRE PATTON BOGGS (US) LLP
 8   Eric J. Troutman (State Bar # 229263)
     (pro hac vice to be submitted)
 9   555 South Flower Street, 31st Floor
     Los Angeles, California 90071
10
     Telephone: +1 213 624 2500
11   Facsimile:     +1 213 623 4581
     Eric.Troutman@squirepb.com
12
     Attorneys for Defendants
13   Renovation Referral LLC and Gabriel Alan Solomon

14
                                  UNITED STATES DISTRICT COURT
15                                     DISTRICT OF NEVADA

16    LOUIS NAIMAN, on behalf of himself and           ) CASE NO.: 2:19-cv-1643-JAD-EJY
      others similarly situated,                       )
17                                                     ) GABRIEL ALAN SOLOMON AND
                     Plaintiff,                        ) RENOVATION REFERRAL LLC’S
18                                                     ) UNOPPOSED MOTION TO EXTEND
             v.                                        ) TIME TO ANSWER OR OTHERWISE
19                                                     ) RESPOND TO FIRST AMENDED
      BLUE RAVEN SOLAR, LLC and                        ) COMPLAINT
20    RENOVATION REFERRAL LLC and                      )
      GABRIEL ALAN SOLOMON                             ) (First Request)
21                                                     )
                     Defendants.                       )
22
23          Defendants Renovation Referral LLC and Gabriel Alan Solomon (collectively,
24   “Defendants”) hereby move to extend the time to answer or otherwise respond to the First
25   Amended Complaint. (ECF No. 42). This Motion is made in accordance with LR IA 6-1 and LR
26   IA 6-2. This is the first request for an extension of time to file an answer or otherwise respond to
27   Plaintiff’s First Amended Complaint.
28


                                                    -1-
     Case 2:19-cv-01643-JAD-EJY Document 51 Filed 08/18/20 Page 2 of 2



 1          Plaintiff filed his First Amended Complaint on July 8, 2020 and purports to have served

 2   Defendants on July 25, 2020. (ECF Nos. 47 and 48). Immediately upon being retained for this

 3   matter, counsel for Defendants reached out to Plaintiff’s counsel, Brian K. Murphy, who stated
 4   Plaintiff was amenable to a 30-day extension to respond to the First Amended Complaint. Further,
 5   good cause exists for this extension as defense counsel has just been retained for this case and
 6   requires time to become knowledgeable about the case to prepare an initial pleading.
 7          This is Defendants’ first request for an extension of time to respond to the First Amended
 8   Complaint and is not intended to cause any delay or prejudice to any party, but rather to allow
 9   Defendants time to investigate Plaintiff’s claims.
10          Upon agreement by and between all the parties hereto as set forth herein, the undersigned
11   respectfully requests this Court grant an extension of time, up to and including September 16,
12   2020, for Defendants to file an answer or otherwise respond to Plaintiff’s First Amended
13   Complaint.
14    Dated: August 17, 2020                              Respectfully Submitted,
15                                                        /s/ Jennifer L. Braster
                                                          Jennifer L. Braster
16                                                        Nevada Bar No. 9982
                                                          Andrew J. Sharples
17                                                        Nevada Bar No. 12866
18                                                        NAYLOR & BRASTER
                                                          1050 Indigo Drive, Suite 200
19                                                        Las Vegas, Nevada 89145

20                                                        Eric J. Troutman (State Bar # 229263)
                                                          (pro hac vice to be submitted)
21                                                        SQUIRE PATTON BOGGS (US) LLP
                                                          555 South Flower Street, 31st Floor
22                                                        Los Angeles, California 90071

23                                                ORDER

24
            Pursuant to the unopposed Motion, IT IS SO ORDERED. Defendants should answer or
25
     otherwise respond to Plaintiff’s Complaint on or before September 16, 2020.
26
     DATED: August 18, 2020
27
                                                                 _____________________
28                                                UNITED STATES MAGISTRATE JUDGE


                                                    -2-
